Citation Nr: 0432579	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The exact dates of the veteran's military service are not 
known.  He did have active service with the Army from July 
1942 to December 1945 and received the Combat Infantryman 
Badge for that service.  He then had additional periods of 
service with the Army, with the last period from August 1969 
to September 1970, when he retired with more than 25 years of 
active service.  The veteran died in October 2000, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the above 
claims.  In November 2004, the appellant's case was advanced 
on the Board's docket.  The Board notes that although the 
appellant initially requested a hearing before a Veterans Law 
Judge, she withdrew that request in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claims to fulfill VA's duties to 
notify and assist the appellant in developing these claims. 

The appellant bases her claim for service connection for the 
cause of the veteran's death on (a) hepatitis resulting from 
gallbladder surgery conducted in 1949, see notice of 
disagreement; (b) exposure to Agent Orange while serving in 
Vietnam, see substantive appeal; and/or (c) malaria, see 
Holmes Regional Medical Center record dated in September 
2000.  The evidence concerning the veteran's military service 
is incomplete.  The only service medical records in the file 
are from his World War II service.  He had active military 
service until 1970, and his complete service medical records 
must be obtained.  Considering the appellant's allegations, 
the veteran's service in Vietnam must also be verified by the 
appropriate agency.

Under VA's duty to notify, if a private physician or facility 
does not respond to a request for records, VA must make a 
follow-up request and also inform the claimant that the 
records have not been obtained.  38 C.F.R. § 3.159(c)(1).  
Requests were made in April 2002 to Drs. Stephen Yandel, 
Dennis King, and Carol Schmidt.  No response was received 
from these physicians, yet the RO failed to make a follow-up 
request.  Although the appellant was informed of the evidence 
that had been received in the April 2003 statement of the 
case and in a June 2003 letter, the record does not show that 
she was provided the notice required by 38 C.F.R. § 3.159(e), 
which includes informing the appellant that the records had 
not been received and that she is ultimately responsible for 
providing the evidence.  A request was also made to Holmes 
Regional Medical Center, but it replied that since the 
veteran was deceased, the appellant had to complete 
additional documents for the records to be released.  The RO 
did not provide this information to the appellant.

Accordingly, this case is remanded for the following:

1.  Since the prior releases have 
expired, ask the appellant to again 
complete release forms authorizing VA to 
request the veteran's treatment records 
from Drs. Stephen Yandel, Dennis King, 
and Carol Schmidt.  These medical records 
should then be requested, and the RO 
should specify that legible copies of the 
actual treatment records, as opposed to 
summaries, are needed.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  If any requested records are 
not received, the notice required by 
38 U.S.C.A. §38 C.F.R. § 3.159(e) should 
be given to the appellant.

2.  Advise the appellant that Holmes 
Regional Medical Center will not release 
the veteran's medical records unless she 
completes additional forms.  Advise her 
what information that facility requires 
or provide her a copy of their April 2002 
response to VA.  If she does not provide 
the needed authorizations and other 
documents requested by the medical 
center, or if any requested records are 
not received, the notice required by 
38 U.S.C.A. §38 C.F.R. § 3.159(e) should 
be given to the appellant. 

3.  Tell the appellant to send VA copies 
of any evidence relevant to her claims 
that is in her possession.  See 38 C.F.R. 
§ 3.159(b).

4.  Verify the complete dates of the 
veteran's active military service.  Also 
verify the dates of the veteran's service 
in Vietnam.

5.  Obtain the veteran's complete service 
medical records.  

6.  Readjudicate the claims.  If any such 
action does not resolve the claims 
favorably, issue the appellant and her 
representative a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.


Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  No action is 
required of the appellant until she is notified by the RO.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




